Citation Nr: 1736820	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  08-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2. Entitlement to service connection for irritable bowel syndrome, to include as secondary to a service-connected disability.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.

5. Entitlement to an evaluation in excess of 10 percent prior to April 9, 2014, for right knee degenerative joint disease with instability.

6. Entitlement to an evaluation in excess of 20 percent from April 9, 2014 to March 8, 2016, for right knee degenerative joint disease with instability.

7. Entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease, based on limitation of flexion, prior to March 8, 2016.

8. Entitlement to an evaluation in excess of 30 percent for residuals of a right total knee replacement since May 1, 2017.

9. Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease.

10. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2015, the Board, in pertinent part, denied entitlement to service connection for a left knee disability.  Following a timely appeal to the United States Court of Appeals for Veterans Claims (Court), the Court issued a February 2016 Order vacating and remanding that portion of the April 2015 Board decision, pursuant to a Joint Motion for Partial Remand.  

In November 2016, the claim was referred for a medical opinion by an expert of the Veterans Health Administration (VHA).  38 C.F.R. § 20.901 (2016).  In January 2017, the expert medical opinion letter was received, and a copy of the VHA opinion letter has been associated with the claims file.

In an April 2016 rating decision, a 100 percent temporary total evaluation was granted for the Veteran's right total knee replacement, from March 8, 2016 to April 30, 2017.  As this constitutes the maximum evaluation for that period, the issues listed above have been recharacterized to reflect the periods still on appeal.

All issues listed above save the issue of entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee degenerative joint disease is due to his service-connected right knee degenerative joint disease.


CONCLUSION OF LAW

Left knee degenerative joint disease was caused by the appellant's service-connected right knee degenerative joint disease.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current left knee disability is due to his service-connected right knee disorders, primarily in that his right knee causes impaired gait and the joint has given way causing him to fall and injure his left knee. 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a January 2017 VHA letter, a VA orthopedist wrote that the Veteran's left knee degenerative joint disease was at least as likely as not due to chronic offloading of weight for the prior 17 years from his painful service-connected right knee degenerative joint disease.  The orthopedist explained that "When an extremity is painful with weight bearing, the patient can develop a limp in which they offload the weight from the painful extremity to the non-painful extremity.  A prolonged limp or gait abnormality can cause [degenerative joint disease] in a contralateral non affected joint due to offloading of weight to that joint from a painful joint."  The orthopedist further explained that X-rays showed that the degenerative joint disease was greater in the right knee than the left knee, and that this supported his opinion by showing that the left knee degenerative joint disease was newer and was likely due to the chronic offloading of weight from the painful right knee.

The VHA opinion letter is consistent with the medical records and supported by adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds that the Veteran has a current left knee disability, and there is competent and probative medical evidence showing a nexus between the current diagnosis and his service-connected right knee degenerative joint disease.  

While prior VA examiners came to differing opinions regarding the etiology of the Veteran's left knee disability, the Board will resolve the doctrine of reasonable doubt in the claimant's favor and accept that there exists adequate medical evidence linking the Veteran's left knee disability to his service-connected right knee disability in order to allow the grant of service connection for a left knee disability.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to service connection for left knee degenerative joint disease is granted.


REMAND

In April 2015, the Board remanded the issues pertaining to entitlement to service connection for irritable bowel syndrome, a left shoulder disability, a right shoulder disability; increased ratings for the Veteran's right knee disorders; and entitlement to a total disability rating based on individual unemployability, so that a statement of the case could be issued addressing all of these disabilities.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  Unfortunately, a statement of the case still has not been issued regarding these issues, and the subsequent correspondence from the Veteran and his attorney clearly indicate that they do wish to continue this appeal.  These issues are therefore again remanded so that a statement of the case can be issued.

In addition, in July 2015, the RO issued a rating decision which continued the Veteran's evaluation of 30 percent for service-connected gastroesophageal reflux disease.  The Veteran submitted a VA Form 21-0958, Notice of Disagreement, in July 2016, disagreeing with the 30 percent evaluation.  This issue is also awaiting the issuance of a statement of the case, and it is also remanded so that this procedural deficiency can be addressed.  Id.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the following issues:  (1) entitlement to service connection for irritable bowel syndrome; (2) entitlement to service connection for a left shoulder disability; (3) entitlement to service connection for a right shoulder disability; (4) entitlement to an evaluation in excess of 10 percent prior to April 9, 2014, for right knee degenerative joint disease with instability; (5) entitlement to an evaluation in excess of 20 percent from April 9, 2014 to March 8, 2016, for right knee degenerative joint disease with instability; (6) entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease, based on limitation of flexion, prior to March 8, 2016; (7) entitlement to an evaluation in excess of 30 percent for residuals of a right total knee replacement since May 1, 2017; (8) entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease; and (9) entitlement to a total disability rating based on individual unemployability.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the Board will not exercise appellate jurisdiction over these claims absent a timely perfected appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


